FILED
                            NOT FOR PUBLICATION                             APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADINA ZAHARESCU, an individual,                  No. 13-56005

               Plaintiff - Appellant,            D.C. No. 8:09-cv-00428-CJC-AN

  v.
                                                 MEMORANDUM*
DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for Asset-Backed
Pass-Through Certificates Series 2004-
FR1; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Adina Zaharescu appeals pro se from the district court’s order denying her

motion under Federal Rule of Civil Procedure 60 to vacate the judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging state and federal violations in connection with

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. United States v. Estate of Stonehill, 660 F.3d
415, 443 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion in denying Zaharescu’s motion

to the extent it sought relief under Rule 60(b)(1), (2), or (3), because the motion

was filed more than one year after entry of judgment. See Fed. R. Civ. P. 60(c)(1);

Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989) (“A motion for relief

from judgment based on [Rule 60(b)(1), (2), or (3)] shall be made not more than

one year after the judgment, order, or proceeding was entered or taken.” (citation

and internal quotation marks omitted)). Contrary to Zaharescu’s contention, the

district court did not err in construing her motion, in part, as requesting relief under

Rule 60(b)(1), (2), or (3), because the motion expressly cited Rule 60(b)(3) as one

ground for relief.

      The district court did not abuse its discretion in denying relief under

Rule 60(b)(6) because Zaharescu failed to demonstrate extraordinary

circumstances. See Fantasyland Video, Inc. v. County of San Diego, 505 F.3d 996,

1005 (9th Cir. 2007) (setting forth requirements for relief under Rule 60(b)(6)).

      The district court did not abuse its discretion in denying the motion to vacate


                                           2                                     13-56005
the judgment based on Zaharescu’s allegations of fraud on the court because she

failed to present clear and convincing evidence of a grave miscarriage of justice

harming the integrity of the judicial process. See Estate of Stonehill, 660 F.3d at

444-45 (setting forth test for assessing a request for relief from judgment based on

alleged fraud on the court).

      We reject Zaharescu’s contention that the district court violated due process

by ruling on her motion without oral argument.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Zaharescu’s request for judicial notice, filed on February 5, 2014, is denied.

      AFFIRMED.




                                          3                                    13-56005